 

Exhibit 10.4   English translation for convenience purposes only

 

RMB Working Capital Loan Contract

 

Borrower:Wuhan Kingold Jewelry CO., Limited

 

(Hereinafter Party A)

 

Address: 15# Huangpu Science and Technology Park, Jiang’an District, Wuhan,
Hubei Province, PRC

 

Postal code:

 

Tel:

 

Fax:

 

Legal representative: Zhihong Jia

 

Deposit bank & Account number: 7381310182600083815

 

Lender: Wuhan Branch China CITIC Bank Corporation Limited

 

(Hereinafter Party B)

 

Address: No.747 Jianshe Road, Hankou District, Wuhan, Hubei Province

 

Postal code: 430015

 

Tel: 027-85355272

 

Fax:

 

Legal representative/Principal: Xuemin Xu

 

Place of Contract: Wuhan

Date of signature: 12 (Month) 6 (Day) 2013 (Year)

 

In accordance with Contract Law of the People’s Republic of China and Interim
Measures on Management of Working Capital Loans and other relevant laws,
regulations and rules and based on the principles of equality and friendly
consultation, Party A and Party B agree to enter into this Contract.

 

Article 1 Loan type

 

1.1In accordance with this Contract, Party B agrees to provide working capital
loans for Party B.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

Article 2 Allocated loan amount (Principal, similarly hereafter) & loan term

 

2.1 The Currency under this Contract is RMB

 

(Amount in words): FIFTEEN Million RMB

 

(Amount in figures): _15,000,000 ¥.

 

2.2 The loan term under this Contract is FOUR MONTHS (in capital form)

 

from__12__(Month)__6__(Day)__2013__(Year)

 

to __4__(Month)_11__(Day)__2014__(Year).

 

2.3 The payment actual term, withdrawal actual date and allocated loan amount
shall follow the term, date and loan specified on this Contract. A certificate
of indebtedness is an integral part of this Contract. The certificate and this
Contract are equally valid.

 

Article 3 Purpose of loan

 

3.1 The loan under this Contract is to be used for capital turnover. Party A
shall not change the purpose of loan without the written permission from Party
B. Party A shall not invest the mentioned loan into fixed assets and securities,
nor use the loan for any banned production and operation, nor misuse the loan at
will.

 

Article 4 Interest rate and Interest on loan

 

4.1 In case that the time interval between the first withdrawal actual date and
date of signature is within six (6) months, the interest rate under this
Contract shall be determined in line with __(1)__of the following:

 

(1) The interest rate shall raise (raise/cut) by __15___(%/BPs) based on the
benchmark interest rate announced by the People’s Bank of China for loans of the
same term and priority as the withdrawal actual date.

 

(2) The interest rate shall _/_ (raise/cut) by ___/_(%/BPs) based on the
benchmark interest rate announced by the People’s Bank of China for loans of the
same term and priority as the date of signature, namely the interest rate under
this Contract shall be ___/____%.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

In case that the time interval between the first withdrawal actual date and date
of signature is beyond six months, Party B shall have the right to adjust the
interest rate of this loan based on Party B’s relevant interest rate policy at
the appointed time. But Party A shall need the written notification from Party
B.

 

4.2 The interest rate under this Contract shall apply the __(1)__mode of the
following to be readjusted:

 

(1) Fixed interest rate. The interest rate shall remain unchanged within the
term of loan.

 

(2) Floating interest rate. The interest rate under this Contract shall be
determined according to the _∕_ mode of the following items. The interest rate
of this loan after readjustment shall be the benchmark interest rate announced
by the People’s Bank of China for loans of the same term and priority as the
adjustment date in accordance with the definite interest rate after readjustment
via the way specified in 4.1 under this Contract.

 

(1) The interest rate shall be readjusted for every __∕ __ (in capital form)
(month/quarter/year) from the withdrawal actual date. The readjustment date
shall be that in the readjustment month corresponding to the withdrawal actual
date. If there is no date in the readjustment month corresponding to the
withdrawal actual date, the readjustment date shall be the last date in the
readjustment month.

 

(2) The initial interest rate shall be on __/___(Month)__ /___(Day)__ /___(Year)
from the withdrawal actual date and for every ___/____ (in capital form)
(month/quarter/year) from the readjustment date. The readjustment date shall be
that in the readjustment month corresponding to the initial readjustment date.
If there is no date in the readjustment month corresponding to the initial
readjustment date, the readjustment date shall be the last date in the
readjustment month.

 

(3) The readjustment date of the interest rate under this Contract shall be the
readjustment date of the benchmark interest rate announced by the People’s Bank
of China for loans from the withdrawal actual date.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

4.3 The interest shall be calculated from the withdrawal actual date. The
interest calculating formula shall be as: interest = actual balance of loan ×
actual days within interest period × annual interest rate/ 360 days.

 

4.4 In case that the loans and the accrued interest outright shall not be once
repaid, the initial expiry date for interest shall be on __12__(Month)
__20__(Day) __2013__(Year) based on __(1)__ of the following settlement:

 

(1) The interests shall be settled on a monthly basis. The 20th day of each
month shall be the date of interest settlement.

 

(2) The interests shall be settled on a quarterly basis. The 20th day of the
last month in each quarter shall be the date of interest settlement.

 

(3) Other date as agreed by both parties shall be: _____/_____________________.

 

4.5 Party A, no later than each interest settlement date, deposit adequate funds
into the account opened by Party B (account number: 7381310182600083815) for
Party B to deduct interest timely from this account. Party A shall make it sure
to repay the interests in time if choosing other repayment method. If the
interest settlement date is non-banking days, the interests shall be deposited a
banking day in advance. If Party A fails to repay the agreed interests within
the interest settlement date, Party B shall have the right to regard it as
overdue interests.

 

4.6 The loan in full with any interest accrued shall be repaid on the maturity
date. If the maturity date is on official holidays or public holidays, the loan
shall be repaid on the last banking day before official holidays or public
holidays. The interest shall be calculated by the interest rate specified in
this Contract and it shall deduct the interest within the days between the
repayment date and maturity date calculated by the interest rate specified in
this Contract. In case of repaying the loan on the first banking day after
official holidays or public holidays, the interest for the overdue loan shall be
charged according to the interest between maturity date and actual repayment
date calculated by the interest rate specified in this Contract. If the loan is
failed to be repaid on the first banking day after official holidays or public
holidays, the interest for the overdue loan shall be charged from this date.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

Article 5 Drawing and payment of the loan

 

5.1 Conditions precedent for the initial drawing

 

Party A shall meet the following conditions before drawing loan for the first
time:

 



   

 

5.2 Conditions precedent for each drawing

 

For each drawing (including initial drawing) under this Contract, Party A shall
meet the following conditions except conditions precedent for the initial
drawing as agreed in 5.1:

 

(1)Party A shall have no violation against the duty and responsibility under
this Contract and guaranty documents.

(2)No event of default takes place under this Contract.

(3)Guaranty documents shall be persistently valid.

(4)After the fair assessment of Party B, the financial position of Party A has
no changes that are likely to harm, delay or hinder the performance of duty and
responsibility under this Contract and guaranty documents.

(5)Party A has signed or provided the documents as agreed or required by Party
B.

(6)Party A has opened relevant account in accordance with this Contract or Party
B’s requirements.

(7)Other conditions required by Party B:

__________________/_____________________________________________

 

5.3 Plan of drawing

 

Party A shall draw based on the following plan, and the withdrawal due date
shall be on the banking days.

 

Withdrawing date Amount of withdrawing 12/06/2013 15,000,000 ¥                

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

5.4 If Party A or guaranty party fails to perform the duties as agreed in this
Contract or the laws and regulations, including but being not constrained by
that Party A fails to provide complete documents for loans with the time permit
as agreed by Party B, and that guaranty party fails to check in for guaranty
within the fixed date and other situations, Party A shall agree that Party B has
the right to change the mentioned plan. In case that the change of plan of
drawing results in the change of the term of loan, it shall be settled based on
2.3 under this Contract.

 

5.5 Party A shall draw in accordance with plan of drawing under this Contract.
Without the written permission of Party B, Party A shall not change the plan of
drawing. If it needs to change withdrawal date and/or amount of drawing, Party A
shall notify Party B by written form in advance ___SEVEN__ banking days prior to
the withdrawal date as agreed in this Contract. Party B agrees that Party A
shall have __THREE__ banking days of grace period for drawing. If Party A fails
to draw the loan within the due grace period, Party B shall regard that Party A
automatically cancels this loan and has no right to draw this loan. And Party A
shall undertake the violation responsibility as agreed in 13.2 under this
Contract.

 

5.6 In case that Party A automatically cancels the loan which cause the change
of actual principal from Party B, the principal under this Contract shall follow
the certificate of indebtedness produced under this Contract.

 

5.7 Drawing and paying of the loan

 

5.7.1 Application for drawing

 

Party A shall, ___three_ banking days prior to each drawing, submit to Party B a
written application for drawing, the certificate of the loan and the relevant
documents for drawing as agreed in this Contract and required by Party B. Party
A can retain the specimen seal impression that it authorizes the staff to use
for drawing (Appendix I). The staff of Party A shall issue and retain the seal
impression corresponding to specimen seal impression when they put up with
application for business. Party B shall be responsible for auditing in form the
seal impression provided by the staff of Party A through contrasting with
specimen seal impression. Party B can approve the application for business of
Party A after checking. In case of changing the specimen seal impression, Party
A shall submit to Party B a written notification under the original specimen
seal impression on the date of changing. In case of Party B’s loss resulting
from the overdue notification, Party A shall undertake relevant liability for
compensation.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

If there is no specimen seal impression from Party A, the staff of Party A shall
use official seal for business or submit a separate application for the use of
their company’s other seal impressions (special financial seal and other seals).

 

Party A shall not withdraw the application for drawing. With the approval of
Party B, Party has obligation to draw in accordance with the mentioned
application for drawing.

 

Party B shall transfer the loan funds to the account of Party A that opens
within Party B (account number: _7381310182600083815__) within the time permit
on the application for drawing or to the counter party of Party A by entrusted
payment as agreed, after Party B checks and considers the conditions precedent
for drawing to be in accordance with that as agreed in this Contract.

 

5.7.2 Method of loan payment

 

Methods of loan payment can be divided into direct payment and entrusted
payment. The conditions for entrusted payment as agreed by Party A and Party B
shall be as follows:

 

(1) The amount of single payment beyonds or equals the loan funds payment of
_________________________, shall adopt the entrusted payment by the lender;

 

When single amount of foreign payment is ≧ 5 million RMB, we should adopt
entrusted payment as the payment method, and the proportion of the entrusted
payment should not smaller than 20% of the total loan.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

In case of the entrusted payment by the lender, Party B shall check that whether
the payment counterpart, amount of payment and other information within the
application for payment provided by Party A is in accordance with relevant
business contract and other certificates prior to transferring the loan funds.
After the approval, Party B shall transfer the loan funds to the account of
Party A’s counterpart as listed in Party A’s payment order via the account that
opens within Party B (account number: 7381310182600083815).

 

5.7.3 Payment management

 

(1) After the drawing of loan, Party B shall have the right to check whether the
use of loan funds by Party A is in accordance with the agreement in this
Contract through periodical or non-periodical inspection and monitoring, and
Party A has obligations to be fully cooperated. In case that the use of loan
funds is not in accordance with the agreement in this Contract with the
inspection, Party B shall have the right to require Party A to correct within a
time limit. If Party A refuses to correct, Party B shall have the right to
regard the plot to settle in accordance with 13.3 and 13.6 in this Contract.

 

(2) In case of the direct payment by Party A, Party A shall submit to Party B
the business contract related with the payment of loan funds corresponding to
the last quarter and other business documents for the evidence of loan funds,
and give a report of the payment of loan funds no later than the 10th day of the
next month in each quarter. Party B shall have the right to check whether the
payment of loan is in accordance with the purpose as specified in this Contract
and whether the payment for program keeps pace with the program via making
account analysis, voucher verification, on-site investigation and other methods.

 

(3) During the drawing and payment of loan under this Contract, Party B shall
have the right to negotiate with Party A to add conditions for drawing and
payment of loan, or regard the plot to stop the drawing and payment of loan
funds in following cases:

 

(1) Credit standing deteriorates, and business profitability becomes weak.

 

(2) The use of loan funds does not follow the purpose under this Contract.

 

(3) Split the payment of loan into smaller amount to avoid entrusted payment as
authorized by Bank in violation of this Contract.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

5.8 Other agreements

 



   

 

Article 6 Repayment

 

6.1 The loan under this Contract shall be repaid by __(1)__ of the following:

 

(1) Repay interests on the fixed term and the principal on the maturity date.

 

(2) Repay the loan in full with the accrued interests outright.

 

(3) Other Payment methods: __________________________________________

 

6.2 Party A shall the principal pursuant to the following repayment schedule:

 

 Order of repayment Repayment date Amount of repayment   04/11/2014 15,000,000 ¥
                       

 

6.3 For the repayment of the principal, Party A shall, __30___ prior to the
repayment date, deposit no less than the principal and interests into the
account that opens within Party B (account number:7381310182600083815) to be
Party B’s repayment account. Herein Party A authorizes Party B to deduct the
principal and interests for the loan from the mentioned account. In case of
non-banking day, the repayment date shall be advanced by one banking day. If
Party B fails to receive the due amount of repayment within the repayment date,
Party B shall regard it as overdue repayment.

 

6.4 In case that Party A’s repayment or payment fund is insufficient to repay or
pay the sum of fund for this period, the repayment fund shall be settled as
follows:

 

(1) Pay for various accrued charge, default fine, compensatory payment in
relation with this Contract and relevant laws and regulations;

 

(2) Pay for penalty interests payable, compound interests;

 

(3) Pay for interests payable;

 

(4) Pay for principal payable.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

In case that the repayment fund is insufficient to repay or pay all the funds
according to this sequence, the fund shall be repaid for the funds following
priority order of their due date.

 

6.5 Voluntary prepayment

 

6.5.1 Party A shall meet any following condition to repay the loan in full or by
part in advance:

 

(1) Party A shall pay all the matured funds payable prior to the prepayment
date.

 

(2) Party A shall, at least twenty banking days prior to the planed date for
prepayment, submit to Party B a written application for prepayment date and
receive the written approval of Party B.

 

(3) The amount of prepayment fund shall be the integral multiple of ________ ten
thousand RMB, and each amount of prepayment fund shall be not less than _______
ten thousand RMB in addition to the prepayment of total loan under this
Contract.

 

(4) Party A shall repay Party B the relevant interests and other expenses
payable in advance with the amount of repayment.

 

(5) Party B shall have the right to charge the default fine at the rate of
__50.00_% from Party A’s prepayment date based on the interest rate according to
the amount of prepayment fund, the rest term of loan, this Contract and
prepayment date. The default fine calculating formula: default fine = the amount
of prepayment fund × the rest term of loan (by year) × the interest rate of loan
corresponding to the prepayment date as agreed in this Contract × rate.

 

6.5.2 Except for the written approval of Party B, the times of prepayment shall
be more than _____ times within the term of loan. The principal of prepayment
shall be repaid by the inverted order, namely, the principal shall be repaid by
the reverse order of repayment schedule as agreed in this Contract.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

6.5.3 The application for prepayment shall not be withdrew, and Party A shall
repay the loan under this Contract follow the amount and date as listed in the
application for prepayment.

 

6.5.4 In case of the written approval of application for prepayment, Party B
shall calculate the interest rate of loan based on the actual using days of part
of the loan involved in the prepayment fund.

 

Article 7 Loan Restructuring

 

7.1 In case Party A fails to return due loan on schedule, it shall put forward
written application of loan restructuring to Party B one month before due date
of loan. If Party B agrees on Party A’s application, both parties shall sign
agreement of loan restructuring. In case Party B does not agree, Party A shall
repay due loan by the time agreed in this agreement. Otherwise, Party B has
right to deal with this loan as past due loan.

 

Article 8 Guarantee of loan

 

8.1 Loan under the contract adopts _____guarantee type:

 

(1) Security guarantee

 

(2) Pledge guarantee

 

(3) Guarantee warranty

 

(4) Other types of guarantee: _____/________________

 

The above guarantee contract is signed by Party B and guarantor under the
specific guarantee matters of this contract:

 

(1)   (5) /_ (2) /_ (6) /_ (3) /_ (7) /_ (4) /_ (8) /_

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

Article 9 Representations and Warranties of Party A

 

9.1 Party A is Chinese corporate body or other organization legally founded
according to law of the People’s Republic of China, which has civil right and
civil capacity to sign and fulfill this contract and can bear civil liabilities
independently. Party has gained all necessary and legal internal and external
approval and authorization to sign this agreement.

 

9.2 All documents, reports and statements provided by Party A according to law
and requirement of Party B are valid, lawful, true, correct and complete.

 

Article 10 Commitment of Party A

 

10.1 Party A should provide Party B with reports and other documents really
reflecting its operational and financial states regularly or according to Party
B’s requirement. Party A guarantees that provided materials are all valid, true
and complete.

 

10.2 In loan term, in terms of great changes about Party A’s managerial
decisions, including but not limited to share transfer, reorganization,
amalgamation, discrete, shareholding reform, joint venture, cooperation, joint
operation, contracting lease, investments abroad, substantial increase of debt
financing and scope of business and alteration of registered capital as well as
other situations that may affect Party B’s rights and interest, Party A shall
provide Party B with a written notice at least thirty days in advance and get
written consent from Party B, practice liability for satisfaction of loan or pay
off loan in advance or provide warranty approved by Party B.

 

10.3 Party A shall positively coordinate with Party B to make management on
business condition and payment of loan and management after loan, including the
understanding and supervision on fundamental state of enterprise, service
condition of loan, major items of operating management, financial operation
condition, condition of balancing accounts and contacting, etc. Any expense
arising from obstruction of Party A shall be paid by Party A.

 

10.4 Without prior written permission of Party B, Party A is not allowed to
transfer or covertly transfer debts under this contract in any way.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

10.5 In case Party A’s transfers, hires or deals with complete or major part of
significant property or operation revenue in the way of setting warranty for
debts outside of debts under this contract, Party A shall provide Party B with
written notice at least thirty days in advance and get written consent from
Party B.

 

10.6 In the case of any event harmful to fulfillment of debts in this contract,
including but not limited to litigation, arbitration, criminal investigation,
administrative penalty, termination of business, close of a business,
dissolution, adjudication of bankruptcy, revoking license, revocation,
deterioration of financial conditions, etc, Party A shall notice Party B in
written form within three days since the date when this matter happens or
possibly happen.

 

10.7 In case Warrantor encounters situations including but not limited to
termination of business, close of a business, dissolution, adjudication of
bankruptcy, revoking license, revocation and loss of business, partly or
completely losing guarantee ability corresponding to this loan or decrease of
value of pledge, hostage and pledge right as loan guarantee under this
agreement, Party A shall provide Party B with new guarantee approved by Party B.

 

10.8 In loan term, in case Party A changes title of corporate body, legal
representative, principal, address, telephone, fax, etc, Party A shall notice
Party B in written form within seven days after alternation.

 

10.9 Party A should make written report to Party B about occurred or impending
related party transaction that occupied 10% of Party A net asset (including 10%)
including but not limited to transaction parties’ relevance relationship,
transaction project and nature, transaction amount or the corresponding ratio,
pricing policy (including transaction without amount or with nominal amount).

 

10.10 Party B has right to collect part or complete loan in advance according to
condition of funds withdrawal of Party A.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

Article 11 Rights and Obligations of Both Parties

 

11.1 Party A has the right to draw and use loan according to the deadline and
purpose agreed in this contract.

 

11.2 Party A shall pay off the capital and interest of loan according to
agreement in this contract.

 

11.3 Party B has the right to investigate, supervise and understand the
operational condition, service condition of loan and related transaction of
Party A.

 

11.4 In case pledge and collateral security of Party B are insufficient to pay
off all creditor’s rights within scope of guarantee of this contract, Party B
has right to retrieve the insufficient part according to law.

 

11.5 Under the premise that Party A fulfills obligations agreed in contract and
satisfies terms of loan of Party B, Party B shall issue full loan to Party A on
schedule.

 

11.6 Party B has right to require Party A to provide relevant documents
according to the investigation requirement of issuing loan and keep secret for
data, document and information related to Party A, except for that shall be
queried or announced according to laws and regulations.

 

Article 12 Account

 

Party A will open the No. _(2)___account in Party B (multi-choices available)

 

(1) Issue loan to special account, account number is:_______∕________, capital
issue and payment of this loan should be transacted via this account.

 

Both parties make the following agreement on this account:

____________________∕________________________________________

____________________________________________________________

 

(2) Balance account, account number: 7381310182600083815; both parties make the
following agreement on this account:

____________________________________________________________

______________________________________________________________

 

(3) Funds withdrawal account, account number is _______________________,

Both parties make the following agreement on this account:

____________________________________________________________

______________________________________________________________

 

(4) __________account, account number is: __________________________

 

Both parties make the following agreement on this account:

____________________________________________________________

______________________________________________________________

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

Article 13 Liability for breach of contract

 

13.1 After execution of contract, both parties shall fulfill the obligations
agreed in this contract. Either party violating any agreement, commitment or
guarantee of this contract shall bear corresponding responsibility for breach of
contract.

 

13.2 Without Party B’s written consent, in case Party A fails to draw loan in
date of draft agreed in contract, Party B has the right to take default fine by
overdue days according to rate agreed in contract.

 

13.3 In case one of the following situations happens, Party B has right to stop
or end any term of loan has not been drawn and require Party A to immediately
repay all drawn loan, interest in red and other expense as well as take
corresponding measures. The date when Party B requires Party A to repay the
above mentioned term of loan is the day of acceleration of maturity of debts
under this contract. Party B has the right to directly deduct money from any
account of Party A opened in Party B and its affiliated agency to compensate for
debts of Party A under this contract.

 

13.3.1 Party A fails to pay off the capital and interest of loan under the
contract on schedule.

 

13.3.2 Party A fails to fulfill any obligation agreed in the contract.

 

13.3.3 Certification and documents as well as representations and warranties of
article 9 related to this loan submitted by Party A to Party B are demonstrated
inauthentic, inaccurate, and imperfect or intentionally lead to others’
misunderstanding.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

13.3.4 Party A conceals important operational and financial facts to Party B.

 

13.3.5 Party A takes advantage of the false contract with controlling
shareholders and other affiliated companies to extract the loan.

 

13.3.6 Party A stops to pay off due debt or disable to pay off debt.

 

13.3.7 Party A encounters termination of business, close of a business,
dissolution, adjudication of bankruptcy, revoking license, revocation,
deterioration of financial conditions or any litigation, arbitration or criminal
and administrative punishment that are harmful to state of operation or property
condition of Party A.

 

13.3.8 The matters of industrial and commercial registration such as Party A’s
address, business scope and legal representative change or produce great
investments and other situations, which lead to serious influence or threat on
Party B’s creditor’s rights.

 

13.3.9 Party A encounters great financial loss, loss of assets or other capital
loss caused by foreign guarantee or other financial crisis and Party B considers
that it may or has affected or harmed Party B’s interest under this contract.

 

13.3.10 There is great crisis on operation or finance of Party A controlling
shareholder and other affiliated companies or Party A has greatly related
transaction with controlling shareholder and other affiliated companies,
affecting normal operation of Party A or Party A leads to serious influence or
threat on Party B’s creditor’s rights by the related transaction with
controlling shareholder and other affiliated companies.

 

13.3.11 Party A encounters matters that Party B considers that they affect Party
B’s achievement of creditor’s right such as great mergers, acquisition and
reorganization, etc.

 

13.3.12 The business Party A is in suffers unfavorable changes, which seriously
affects or threats the achievement of creditor’s rights of Party B. Beyond
doubt, conditions stated in this article do not belong to events of force
majeure.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

13.3.13 Party A fails to transact settlement of account or deposit and other
relevant business in Party B according to agreement.

 

13.3.14 Party A fails to use loan according to agreed purpose; change the use of
loan funds arbitrarily, embezzle the loan or use the loan to take illegal
transaction.

 

13.3.15Party A fails to pay the capital of loan according to article 5 and 7
agreements of this contract.

 

13.3:16 Party A violates commitments of article 10 of the contract.

 

13.3.17 Party A violates Party B’s supervision requirement on funds withdrawal
account.

 

13.3.18 Cross default: if Party A defaults under other debt documents and has
not corrected within grace period and lead to any one of the following cases, it
is also a kind of default, i.e. cross default.

 

(1) Debts under other debt documents are announced or may be announced
acceleration of maturity and the amount of accumulative capital of this kind of
debt exceeds threshold amount of cross default.

 

(2) Though debts under other debt documents are not announced or may not be
announced acceleration of maturity, there is payment default and the amount of
accumulative capital of this kind of debt exceeds original amount of cross
default.

 

Other debt documents refer to loan contract, bond and guarantee agreement.
Threshold amount of cross default refers to the lowest amount triggering cross
default. The threshold amount of cross default of this contract is RMB
_______Ten Thousand Yuan.

 

13.3.19 Party A refuses to accept Party B’s supervision and investigation on the
service condition of the loan and relevant operational and financial activities.

 

13.3.20 Higher-level management personnel of Party A is suspected of being
involved in significant corruption, bribe-taking, fraudulent practices or
illegal business cases and Party B considers that it may or has affected or
harmed its rights and interests under the contract.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

13.3.21 Party A breaches the contract to other creditors.

 

13.3.22 Warrantor of Party A violates agreement of warranty contract or cause
default matters under the warranty contract.

 

13.3.23 In case that pledge and collateral security under the contract encounter
foreclosure, detention, and report for loss, countermand of payment or
compulsory measures, there is dispute on ownership and suffer or may suffer the
infringement and the safety and serviceable conditions suffer or may suffer
adverse influences, Party A has not provided new warranty required by Party B.

 

13.3.24 Party A causes other matters endangering and damaging or may endanger
and damage Party B’s rights and interests.

 

13.3.25 Other cases: _______________________________

 

13.4 In case Party A fails to pay off capital agreed in the contract, besides
the rights agreed in Article 13.3, Party B has right to surcharge 100.00 % of
default interest rate to take interest by loan rate at the appointed time
according to actual overdue days.

 

13.5 In terms of interest cannot be paid by Party A, Party B has right to take
compound interest by default interest rate agreed in Article 13.4 according to
actual overdue days.

 

13.6 In case Party A fails to use loan according to the agreed purpose in
contract, besides the rights agreed in Article 13.3, Party B has right to
surcharge 50.00 % of default interest rate to take interest on the part used in
default by loan rate at appointed time according to used days since the date of
diverting.

 

13.7 Various expenses arising from achievement of creditor’s rights of Party B
(including but not limited to costs, travel expense, 20.00 % counsel fee of
total amount of primary creditor’s rights, property preservation expense,
certification and authorization expense, translation charge, assessment and
auction expenses, etc) are all paid by Party A.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

Article 14 Continuity of obligations

 

14.1 All obligations of Party A under this contract has continuity, which have
force of constraint on successor, receiver, assignee and main body after
amalgamation, reorganization and change of title, regardless of influences of
any dispute, claim and legal procedure, command of superior unit and any
contract and document signed by and between main debtor of contract and any
natural person or legal person nor change with bankruptcy of main debtor of
contract, disability of paying debt, loss of qualification of enterprise and
alternation of articles of association as well as any change in essence.

 

Article 15 Notarization

 

15.1 In case either party puts forward requirement of notarization, this
contract shall be notarized in notary organs regulated by state.

 

15.2 In case Party B requires transacting notarization that has force of
compulsory execution, with the permission of Party A, Party B can apply notary
organ to issue notarization that has force of compulsory execution with this
contract. If capital and interest of loan and relevant expense of Party B cannot
be fully paid in repayment duration agreed in the contract, Party B can apply
compulsory execution in local people’s court with this notarization.

 

Article 16 Other agreed items

 

Party A promised will not violate the law to inject any of banks credit funds
into stock market or real estate through Party A’s bank accounts or any other
third parties’ bank accounts,or shall bear all the losses of Party B.

 

In case of conflicts between agreement of this article and other provisions,
this article shall prevail.

 

Article 17 Application of law and arbitration

 

17.1 This contract is suitable for law of People’s Republic of China.

 

17.2 All disputes arising from this contract and related, both parties shall
negotiate in a friendly manner; if failed, both parties agree to adopt the
following second method to solve.

 

(1) Submit to _________∕__________arbitration committee to apply for
arbitration.

 

(2) Institute legal proceedings or apply for compulsory execution to local
people’s court of Party B.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

Article 18 Force Majeure

 

18.1 Force majeure in this contract refers to unforeseeable, unavoidable and
insurmountable objective circumstances that lead to the failure of any party
performing this contract, including war, strike, state of siege, severe flood,
fire, wind damage, earthquake and other events that both parties consider
belonging to force majeure after consultation.

 

18.2 In case any party fails to perform the contract due to force majeure, its
responsibilities or obligations under this contract can be exempted partly or
completely, but it shall notice the other party in writing timely, so as to
relieve the loss caused to the other party, and it also shall provide
appropriate evidence of force majeure during the happening and duration period
within reasonable time limit. At the same time, the party which encounters force
majeure shall try its best to reduce the influence caused to the other party.

 

18.3 In case of force majeure, both parties shall immediately consult with each
other within reasonable time limit, so as to seek for fair and reasonable
solution, and try their best to reduce the impact of force majeure to minimum
level.

 

Article 19 Accumulation of Party B’s rights

 

19.1 Party B’s rights under this contract are accumulative, without affecting
and rejecting any rights from Party A according to laws and other contracts.
Only if Party B indicates in written form that it does not use, partly use or
postpone using its rights, none compose the surrender or part surrender of the
right nor affect, stop and obstruct Party B to continue to use this right or use
any other rights.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

Article 20 Execution, alternation and dissolution of the contract

 

20.1 This contract comes into force after legal representative or authorized
agent of Party A and legal representative or principal or authorized agent of
Party B signs or seals their name and stamp official seal special seal of
contract.

 

20.2 After execution of contract, apart from existing agreements of this
contract, either party is not allowed alternating or terminating the contract;
in case need to alternate or terminate this contract, both parties shall
negotiate and reach written agreement.

 

20.3 After execution of contract, Party B completely or partly transfers the
creditor’s rights under the contract to the third man, dispense with Party A’s
permission but shall notice Party A in written form.

 

20.4 After execution of contract, In case Party A completely or partly transfers
the creditor’s rights under the contract to the third man, it shall provide
written document indicating that warrantor agrees to transfer and continue to
bear the obligation of warranty or provide new warranty and get written consent
from Party B.

 

Article 21 Others

 

21.1 For the purpose of this contract, “workday of bank” refers to banking day
when the bank transacts the corporate business externally.

 

21.2 The “affiliated party” in this contract has the same meaning with the same
terms in Accounting Standards for Business Enterprises No. 36 – Disclosure of
Affiliated Party (Financial Accounting No. [2006]3) (In case Party A and target
enterprise are listed company, it is applicable to related laws and regulations
and rules of exchange.

 

21.3 If the contract remains the unperfected parts, both parties shall reach
written agreement separately as the attachment of the contract. Any attachment,
modification or supplements compose an indivisible part of the contract, with
same legal force as the contract.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

21.4 In case some provision of the contract or part content of some provision is
approved invalid, this invalid provision or invalid part does not affect the
availability of this contract, other provisions of the contract or other
contents of the provision.

 

21.5 In terms of any notice, requirement or other communications given to Party
A by Party B, including but not limited to telex, telegram and fax, etc, once
sent, are regarded as having been sent to Party A. In terms of postal letters,
the third day from the date of posting is regarded that it has been submitted to
Party A.

 

21.6 This contract is made in multiple: Party A holds one copy (copies) and
Party B holds one copy (copies) and the department concerned retains_∕_ copy
(copies).

 

21.7 Party B has adopted reasonable method to submit Party A to pay attention to
provisions about preventing or limiting its responsibilities under this contract
and provided full illustration about relevant provisions according to the
requirement of Party A. Both parties have no objection on comprehension of all
provision contents of this contract.

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

Party A (official seal or special seal of contract)

Legal representative:

(or authorized agent)

 

Party B (official seal or special seal of contract)

Legal representative/principal:

(or authorized agent)

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

Attachment 1:

 

Specimen signature reserved by Party A

 

Specimen signature 1 reserved by Party A: ____________________________

 

 

 

Specimen signature 2 reserved by Party A: ____________________________

 

 

 

Specimen signature 3 reserved by Party A: ____________________________

 

 

 

Party A (official seal or special seal of contract)

 

Legal representative (or authorized agent):

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only


Attachment 2: Format of payment order

Payment order

 

(Applicable to the entrusted payment by the bank)

Sub-branch __________________ China Citic Bank

 

In accordance with No. __________________ RMB Working Capital Loan Contract
(“Loan Contract”), we hope to use the loan, of which the amount is RMB (Amount
in words) _____________ (Amount in figures) _________ (“loan”) on date _________
for the purpose specified in the loan contract. The specific using plan of
loan:_______. The relevant transaction contracts are respectively shown in the
attached documents.

 

Hereby entrusting the bank to transfer this amount of principal of loan to the
following account of the company’s counterparty from the company’s special
account for loan issuing.

 

Full name of counterparty 1   Full name of counterparty 2   Opening bank:  
Opening bank:   Account number:   Account number:   Amount of payment:   Amount
of payment:     Full name of counterparty 3   Full name of counterparty 4  
Opening bank:   Opening bank:   Account number:   Account number:   Amount of
payment:   Amount of payment:     Full name of counterparty 5   Full name of
counterparty 6   Opening bank:   Opening bank:   Account number:   Account
number:   Amount of payment:   Amount of payment:    

 



 

 

 

Exhibit 10.4   English translation for convenience purposes only

 

We confirm:

 

(1) The representations and warranties made by the company in this loan contract
are still true and accurate on the day of announcing this notice;

 

(2) Any default or potential default specified in this loan contract doesn’t
happen.

 

 

Company name:                                     (official seal or reserved
specimen signature (if any))

Legal representative or authorized agent :__________________________( signature)

Date: ________ month______ day ______ year

 

 

Attachment: __________ Commercial contract

 



 

 

 

 

